Case: 11-15368   Date Filed: 02/12/2013    Page: 1 of 3

                                                     [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 11-15368
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:09-cv-00117-LC-EMT



DAVID LYNN COLLINS,

                                                           Petitioner-Appellant,

                                 versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (February 12, 2013)

Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 11-15368      Date Filed: 02/12/2013   Page: 2 of 3

      David Lynn Collins, a Florida state prisoner, appeals the district court’s

denial of his 28 U.S.C. § 2254 federal habeas petition. In light of a recent district

court decision, Shelton v. Dep’t of Corr., 802 F. Supp. 2d 1298 (M.D. Fla. 2011)

(Shelton I), the district court granted Collins a certificate of appealability (COA) as

to the issues of whether (1) defense counsel rendered ineffective assistance of

counsel by failing to move to dismiss or for a judgment of acquittal, and failing to

request a special jury instruction or object to the prosecutor’s closing argument,

based on the ground that the State cannot aggregate the amount of cocaine

transactions when the State has failed to prove that a defendant specifically

intended to sell, purchase, deliver, or possess a total of 28 grams or more of

cocaine at different times; and (2) appellate counsel was ineffective for failing to

raise the issue that the State may not aggregate cocaine weights from several

purchases of personal-use cocaine on different occasions to prove conspiracy to

traffic or trafficking in cocaine. On appeal, Collins argues we should reverse the

denial of his § 2254 habeas petition.

      The district court’s denial of a § 2254 petition is reviewed de novo. McNair

v. Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005). In Shelton I, the petitioner

sought federal habeas corpus relief, challenging the constitutionality of Florida

Statute § 893.13, which had been amended to eliminate the mens rea requirement

for drug offenses. 802 F. Supp. 2d at 1293. The district court found that § 893.13


                                           2
               Case: 11-15368     Date Filed: 02/12/2013    Page: 3 of 3

as amended was facially unconstitutional because it violated the Due Process

Clause, and granted the petitioner habeas relief. Id. at 1308. During the pendency

of Collins’ appeal to us, the Florida Supreme Court upheld § 893.13 as

constitutional under the due process requirements as articulated by that court and

the U.S. Supreme Court. State v. Adkins, 96 So. 3d 412, 423 (Fla. 2012). Also

during the pendency of Collins’ appeal, we issued an opinion reversing the district

court’s grant of habeas relief in Shelton I, holding the state court did not

unreasonably apply clearly established federal law, as determined by the U.S.

Supreme Court. Shelton v. Sec., Dep’t of Corr., 691 F.3d 1348, 1353-56 (11th Cir.

2012) (Shelton II). In doing so, we expressed “no view on the underlying

constitutional question,” but held that Adkins was not an unreasonable application

of federal law. Id. at 1355.

      The district court did not err in denying Collins’ § 2254 habeas petition, in

light of the narrow grant of COA through which we review that denial. The

district court only granted a COA for us to consider Collins’ first and second

grounds for relief in light of Shelton I. We reversed Shelton I in Shelton II. See

Shelton II, 691 F.3d at 1353-56. Therefore, we affirm the denial of Collins’ § 2254

habeas petition. See Murray v. United States, 145 F.3d 1249, 1250-51 (11th Cir.

1998) (holding that appellate review is limited to the issues specified in the COA).

      AFFIRMED.


                                           3